Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The instant application is deemed to be directed to a non-obvious improvement over the invention patented in Pat. No. 10,697,656. The prior art discloses a blade adjustment mechanism for an air circulator comprising a housing defining an air outlet (Fig. 5), wherein the blade adjustment mechanism comprises a fixing bracket 120 fixedly connected with the housing and defining a sliding space 122, 124; at least two adjustment members 134, 136, a part of each of the at least two adjustment members being accommodated in the sliding space and being slidable connected with the fixing bracket. As such, the prior art does not disclose each of the at least two adjustment members defining a first adjustment slot at an end adjacent to the air outlet; and at least two first wind deflectors, a part of one of the at least two first wind deflectors being configured to extend into the air outlet and being rotationally connected with the fixing bracket, a part of one of the at least two first wind deflectors facing away from the air outlet being movably accommodated in the first adjustment slot; wherein the at least two adjustment members are configured to be driven to move away from or move closer to each other, and the first adjustment slot is configured to drive one of the at least two first wind deflectors to rotate to make the air outlet blow divergently or in a concentrated manner. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Chiu et al. (7,529,088), Su et al. (8,408,981) and Ediger et al. (2012/0328430) are cited to show fans with adjustable air outlet directions.


Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 




								   

/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745